Citation Nr: 1544922	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to a clothing allowance for periods beginning August 1, 2011 and concluding on July 31, 2013.

 (The remaining issues of entitlement to service connection for a right great toe disability; as well as increased ratings for low back disability, bilateral knee disability, and certificates of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment, assistance in acquiring specially adapted housing grant, will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 and December 2013 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.  

In February 2014, the Board remanded the Veteran's claim for a clothing allowance (for the year beginning August 1, 2011, and concluding on July 31, 2012) to schedule a requested Board hearing.  The Veteran failed to report for the scheduled July 2014 hearing.  He subsequently perfected an appeal for a clothing allowance (for the year beginning August 1, 2012 and concluding July 31, 2013) in October 2014 and again requested a Board hearing.  He then withdrew that request in December 2014.

In March 2015, the Board remanded the appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development requested in the March 2015 remand has not been completed.  
The Board must insure that there is substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  The appeal is again remanded for compliance with the March 2015 remand instructions.  The VAMC should not return the appeal to the Board until the remand instructions below are completed.  

Accordingly, the case is REMANDED for the following action:

1. The VAMC Bay Pines should notify the Veteran to submit medical evidence (e.g. a statement from Dr. Esquerra or other physician, and/or a prescription form) documenting his use of a prescribed medication to treat a service-connected condition such as pseudofolliculitis barbae.  The evidence should include how long such prescription has been in effect and whether such medication (e.g. Clindamycin) can damage clothing. 

The Veteran should also be invited to submit evidence to the VAMC Bay Pines that he was medically prescribed a corset-type back brace that employs metal or hard plastic rods.  (Parenthetically, a July 2012 prescription form signed by Dr. Powers appears to identify the Veteran's use of a back brace without rods). 
 
 2. Thereafter, the VAMC Bay Pines should re-adjudicate the issues on appeal as are listed on the title page of this Remand in accordance with 38 C.F.R. § 3.810(a)(1), (2), (3) (2014).  Such readjudication should include consideration of the June 2012 letter from D. Esquerra, DO, of Bay Dermatology and any evidence received from the Veteran. 

(In readjudicating the Veteran's appeal, it would be helpful to the Board if the VAMC Bay Pines identified each article of clothing for which the Veteran is seeking a clothing allowance and its determination with regarding to such article of clothing.  If needed, the Veteran should be contacted to clarify the specific articles of clothing for which he seeks a clothing allowance.)

If any benefit sought is denied, the Veteran and his representative (Disabled American Veterans) must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




